Citation Nr: 0808018	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for joint pain in the 
bilateral ankles, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint pain in the 
bilateral elbows, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for joint pain in the 
bilateral knees, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis (claimed as a skin rash), to include as due to an 
undiagnosed illness.

8.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently evaluated as 10 
percent disabling. 

9.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 10 
percent disabling. 

10.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1982 to January 
1992.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for joint pain in the 
bilateral ankles, for joint pain in the bilateral elbows, for 
joint pain the bilateral knees, for diabetes mellitus, and 
for residuals of a head injury.  The RO also denied a rating 
in excess of 10 percent for degenerative joint disease of the 
shoulders, sternoclavicular joints, sacroiliac joints 
bilateral.  Finally, the RO found that new and material 
evidence had not been submitted to reopen claims for service 
connection for hypertension and dermatitis (claimed as a skin 
rash).  Before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  This matter further comes before 
the Board from a September 2004 RO rating decision which 
denied a rating in excess of 20 percent for the service-
connected low back strain.  

By March 2005 rating decision, the RO changed the diagnostic 
code by which the service-connected bilateral shoulder 
disability would be evaluated.  Effective the date of the 
receipt of the claim (June 30, 2003), the shoulders would be 
evaluated separately as:  entitlement to a rating in excess 
of 10 percent for right shoulder degenerative joint disease, 
and entitlement to a rating in excess of 10 percent for left 
shoulder degenerative joint disease.  The Board has stated 
the issues as such on the first page of the decision.   

Received from the veteran in October 2007 was a packet of 
documents that he submitted in support of his claim.  
Basically, he submitted a handwritten statement regarding 
each of the issues on appeal, and attached copies of 
duplicate documents (that were already part of the claims 
file) with his own annotations.  He did not submit a waiver 
along with this packet.  The Board notes that pursuant to 38 
C.F.R. § 20.1304(c), "pertinent" evidence submitted to the 
Board, without a waiver of initial review by the veteran or 
his representative, must be referred to the agency of 
original jurisdiction for review.  The Board finds that the 
handwritten statements and documents submitted by the veteran 
are duplicative of his prior statements and are duplicative 
of documents already in the claims file that have been 
considered by the RO.  Thus, these statements and documents 
submitted in October 2007, having already been considered, 
are not pertinent and do not relate to or have a bearing on 
the issues on appeal.  In November 2007, the veteran 
submitted additional documents consisting of VA treatment 
records dated in November 2007 showing that he underwent 
right knee surgery.  The Board finds that these documents 
submitted by the veteran are not pertinent as they do not 
relate to or have a bearing on the issues on appeal.  As more 
fully explained below, a medical nexus is what is missing 
regarding the claim for a right knee disability, and this 
document provided by the veteran does not provide or suggest 
any competent medical link between a knee disorder and 
service.  Thus, the Board concludes that these documents need 
not be referred to the RO for consideration in this matter.  

In October 2007, the veteran also submitted a statement and 
duplicate documents regarding his claim for asthma.  Since an 
asthma claim is not before the Board on appeal (the Board 
notes that a claim for service connection for asthma was 
already considered and finally denied by the RO), this issue 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2. The veteran does not have a bilateral ankle disability 
which can be related to his periods of active military 
service, nor does he have joint pain in the ankles which can 
be attributed to service in the Persian Gulf War.

3. The veteran does not have a bilateral elbow disability 
which can be related to his periods of active military 
service, nor does he have joint pain in the ankles which can 
be attributed to service in the Persian Gulf War.

4. The veteran does not have a bilateral knee disability 
which can be related to his periods of active military 
service, nor does he have joint pain in the ankles which can 
be attributed to service in the Persian Gulf War.

5. Diabetes mellitus did not develop in service, was not 
present within the first post-service year, and is otherwise 
not causally related to service.

6. The competent and probative medical evidence of record 
preponderates against a finding that the veteran has any 
residuals of a head injury that may be related to service.

7. By May 1996 rating decision, the RO denied the claim for 
hypertension, based on a finding that there was no showing of 
hypertension in service or to a compensable degree within the 
first year after service, and denied the claim for a skin 
condition, based on a finding there was no showing of a skin 
disorder in service and no post-service skin condition that 
was related to service.  The RO also denied service 
connection for a skin condition as due to an undiagnosed 
illness, finding that a skin condition did not arise during 
service or to a compensable degree within two years after the 
last date of service in the Persian Gulf.  The veteran filed 
a timely notice of disagreement, and a statement of the case 
(SOC) was issued, however, the veteran did not perfect the 
appeal by filing a substantive appeal (VA Form 9).  Thus, the 
May 1996 RO rating decision became final. 

8. In June 2003, the veteran submitted a claim to reopen the 
claims for service connection for hypertension and for 
dermatitis (claimed as a skin rash).

9. The evidence received subsequent to the May 1996 decision, 
is new, but does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims for 
service connection for hypertension or for dermatitis 
(claimed as a skin rash).

10. The veteran's right shoulder degenerative joint disease 
is manifested by chronic pain and only slight limitation of 
motion; there is no ankylosis, deformity, malunion, or 
dislocations.  

11. The veteran's left shoulder degenerative joint disease is 
manifested by chronic pain and only slight limitation of 
motion; there is no ankylosis, deformity, malunion, or 
dislocations.  

12. The veteran's service-connected low back disability is 
manifested by complaints of pain; limitation of motion with 
pain on motion; flexion to 35 degrees; limits on activities, 
and tenderness on palpation; the evidence of record, however, 
does not show that the veteran has any ankylosis, weakness, 
fatigability, incoordination, or incapacitating episodes due 
to degenerative disc disease.


CONCLUSIONS OF LAW

1. A bilateral ankle disability was not incurred in or 
aggravated by service, nor may any undiagnosed illness 
manifested by joint pain of the bilateral ankles be presumed 
to be related to his service in the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2. A bilateral elbow disability was not incurred in or 
aggravated by service, nor may any undiagnosed illness 
manifested by joint pain of the bilateral elbows be presumed 
to be related to his service in the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

3. A bilateral knee disability was not incurred in or 
aggravated by service, nor may any undiagnosed illness 
manifested by joint pain of the bilateral knees be presumed 
to be related to his service in the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

4. Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5. Residuals of a head injury were not incurred in nor 
aggravated by active service.  38 U.S.C.A.§§  1110, 1113 
(West 2002); 38 C.F.R. § 3.303 (2007).

6. The May 1996 RO rating decision, which essentially found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension and 
for a skin condition, and which denied service connection for 
a skin condition as due to an undiagnosed illness, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007). 

7. Evidence received since the May 1996 RO decision is not 
new and material and the veteran's claims for service 
connection for hypertension and for a skin condition, on a 
direct basis and as due to an undiagnosed illness, have not 
been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

8. The criteria for a rating in excess of 10 percent for 
right shoulder degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5203 (2007).

9. The criteria for a rating in excess of 10 percent for left 
shoulder degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5203 (2007).

10. The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In July 2003, October 2003, January 2005, and February 2006, 
the RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters dated in July 
2003, October 2003, January 2005, and February 2006, provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequent to the July 2003 
letter, the veteran was given one year to respond, and an SOC 
and several SSOCs provided him with yet additional periods of 
time to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Although the notice provided pertaining to the evidence 
necessary to substantiate the claim may not have been in full 
compliance with the recent decisions in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (regarding claims to reopen) and Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) (regarding increased compensation claims), the veteran 
was not prejudiced by any lack of full compliance.  The Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  Notably, the veteran and his 
representative have shown through his asserted contentions 
that he has actual knowledge of what must be shown to reopen 
the previously denied claim of service connection.  Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  VA has 
afforded the veteran medical examinations and obtained 
opinions as to the severity of the service-connected 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not been afforded examinations in connection 
with the claims for diabetes mellitus, head injury and the 
claims to reopen; however, VA has no duty to obtain 
examinations in those claims.  There is no indication that 
the veteran suffered diabetes mellitus or a head injury in 
service; the standards of McLendon are not met.  As for the 
claims to reopen, the duty under 38 C.F.R. § 3.159(c)(4) does 
not apply in claims to reopen until new and material evidence 
has been presented or secured.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  
Additionally, the veteran was notified of the Dingess 
precedent by letter dated in September 2007.

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Diabetes Mellitus

Service connection may be granted for a chronic disease 
(which might include diabetes mellitus) if manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has diabetes mellitus that is 
related to service.  Service medical records, however, show 
no report of or finding of diabetes mellitus.  Post-service 
VA treatment records show no indication of diabetes mellitus 
until September 1998, when the veteran had elevated glucose 
levels.  Subsequent treatment records show that the veteran 
continued to receive treatment related to his diabetes 
mellitus.  While the medical evidence is clear that veteran 
currently has diabetes mellitus, there is no competent 
medical evidence of record linking his diabetes mellitus to 
service or showing that diabetes mellitus had an onset in 
service.  

Moreover, although the veteran has asserted that his diabetes 
mellitus is related to service, he is a layperson and thus 
does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation, and 
lay assertions of medical causation, diagnosis, etc., do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 
There is no competent medical evidence of record linking the 
veteran's diabetes mellitus to service and no competent 
medical evidence showing that his diabetes mellitus had an 
onset in service or in the first post-service year.  

Thus, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus began years after service and 
was not caused by any incident of service.  The Board 
therefore finds that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

Residuals of Head Injury

The veteran has claimed that he hit his head on a tank while 
in service.  

Service medical records, however, show no report of or 
treatment for a head injury in service.  Post-service medical 
records show no residuals that might be linked to an in-
service head injury.  While the veteran did complain of 
headaches and dizziness starting in approximately in July 
1992, these symptoms were not attributed to a head injury in 
service.  Rather, the headaches and dizziness were linked to 
the veteran's psychiatric problems.  An August 1993 study 
showed an essentially normal CAT scan of the brain.  On a 
June 1994 VA examination, the examiner opined that based on 
the veteran's confusion and lack of cooperation, if the 
veteran did not have a closed head injury, then he must be 
malingering or using psychoactive substances.  In a May 1995 
VA treatment record he indicated that he had headaches and 
dizziness, which had an onset in 1991 when he reportedly hit 
his head on a tank during military exercises.  In another VA 
treatment record dated in May 1995 he reported he hit his 
head in Desert Storm and had headaches, but indicated he did 
not lose consciousness when his head was hit.  On whole body 
bone scans in November 1992 and May 1995, there is a 
suggestion that the veteran may have had a prior head trauma.  
In May 1995, the impression was that the veteran had an 
abnormal bone scan "compatible with" a skull abnormality 
that was "compatible with the clinical history of prior 
trauma" and was unchanged since the previous study in 
November 1992.  The Board notes, however, that there is no 
indication that these findings are related to service.  
Additionally, by May 1996 rating decision the RO denied 
service connection for headaches and dizziness, and during 
the adjudication of that claim, the veteran made no mention 
of any head injury in service as a possible cause of the 
headaches and dizziness.  On a VA examination in September 
1997, the veteran's headaches were found to be 
musculoskeletal and tension-induced.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 
1331.  Along those lines, the veteran is certainly competent 
to report that he had a head injury in service and that he 
has had headaches and dizziness, however, as a layperson, he 
is not competent to provide a medical diagnosis or to 
establish a link between an in-service head injury and post-
service symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Relating ongoing, arguably intermittent, symptomatic 
complaints to a current disability or to a reported in-
service injury, especially with gaps in the medical record, 
requires opinion evidence from experts with medical training, 
and is not subject to lay diagnosis.  See Jandreau, supra.

The threshold issue to be resolved is whether he has any 
current disability due to a head injury in service.  A 
thorough review of the evidence of record shows no current 
residuals or residual disability due to a head injury in 
service.  Entitlement to service connection for a disease or 
injury is limited to cases where there is a resulting 
disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, since there is no medical evidence of a 
current disability due a head injury, there can be no valid 
claim of service connection.  The Board notes that even if 
the veteran's report of a head injury in service were to be 
conceded, without competent medical evidence linking current 
residual disability to a head injury in service, the claim 
for service connection must be denied.

The preponderance of the evidence is against the claim for 
service connection for residuals of a head injury.  Thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

III.  Service connection for Bilateral Ankle, Bilateral 
Elbow, and Bilateral Knee Disabilities, to include as due to 
an Undiagnosed Illness.

The veteran has contended that he suffers from bilateral 
ankle pain, bilateral elbow pain, and bilateral knee pain, 
which he claims are related to service, and specifically to 
his service in the Persian Gulf region Operation Desert 
Shield/Desert Storm between October 1990 and May 1991.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the 
VA provisions pertaining to Persian Gulf veterans are 
applicable to this case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multi symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

In support of his claim, the veteran has submitted copies of 
letters over the years (dated in July 1997, December 2000, 
and September 2005) from the Department of Defense regarding 
his possible exposure to a nerve agent during the Gulf War.  
The veteran was in a unit that was near Khamisiyah, Iraq in 
early March 1991, when rockets were destroyed in a pit, and 
the nerve agents sarin and cyclosarin may have been released 
in the air.  

Service medical records are negative for any complaint of, 
treatment for, or finding of any elbow disability or knee 
disability.  A service medical record dated February 24, 
1987, is partially obliterated (by what appears to have been 
a permanent black marker stain), but the gist of the incident 
involves the veteran having injured his right ankle.  He 
reportedly struck the anterior of the foot/ankle on a tank.  
An x-ray of the right ankle and foot showed no fracture or 
acute dislocation.  The assessment was first degree right 
ankle sprain.  He was to return to duty with limitations.  
His separation examination was negative for any complaint of 
or finding of an ankle disorder, elbow disorder, or knee 
disorder.

The veteran's post-service treatment records, dating from 
1992 through 2007, show that he has complained of multiple 
joint pains, and specifically knee pain, intermittently since 
at least May 1993.  

A VA report of a whole body scan in November 1992 and again 
in May 1995 showed findings "compatible with" degenerative 
joint disease of the knees.  An August 1993 x-ray, however, 
showed a normal left knee.   

On VA examination in June 1994, the veteran complained of a 
left knee disorder and multiple joint pains.  He claimed he 
had trouble with his knees.  The diagnoses included 
subjective multiple joint pains of unknown etiology, and 
normal knee examination.  

A February 1995 private treatment record showed that the 
veteran was treated for complaints of a two day history of 
left ankle pain.  He complained of multiple joint problems 
since he came home from Desert Storm.  An x-ray of the left 
foot showed a "negative left foot and ankle."  

On VA examination in September 1996, the veteran complained 
of multiple joint pains and stiffness in the morning.  The 
diagnoses included arthritis, multiple joints, etiology 
undetermined.  

A VA treatment record dated in May 1996 showed that the 
veteran had arthralgia of the knees.

On VA examination in September 1997, the diagnoses included 
that the veteran had muscle and joint discomfort and pain, 
and a diagnosis of fibromyalgia was "certainly a definite, 
but the exact diagnosis is not known".  

On a VA Gulf War Guidelines examination in June 2006, the 
veteran complained only of low back pain; no mention was made 
of any other joint pain.  

A VA report of x-rays taken of the knees in August 2006 
showed no fracture dislocations, and that joint spaces were 
maintained.  An MRI of the right knee in February 2007 was 
conducted, after the veteran complained of right knee pain, 
and he was found to have a linear tear posterior horn medial 
meniscus and a small joint effusion.  In March 2007, the 
veteran reported a long history of right knee pain.  

Received in October 2007 were lay statements from the 
veteran's mother and friend, who both described witnessing 
the back and leg and knee pains experienced by the veteran 
since his return from service in the Gulf War.  The Board 
notes that the veteran is competent to report the symptoms he 
experienced, and his mother and his friend are competent to 
report the symptoms they witnessed the veteran experience.  
However, any assertions by the veteran, his mother, or his 
friend, that he has any chronic undiagnosed disability 
manifested by joint pain, including knee pain, elbow pain, or 
ankle pain, is not competent evidence, as these individuals 
are laypersons and are not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

After reviewing the complete body of evidence, the Board 
concludes that service connection is not warranted for the 
veteran's claim for service connection for bilateral knee 
pain or a bilateral knee disability.  The record reflects 
that the veteran has certainly had chronic, but intermittent, 
complaints of knee pains since at least 1993.  Although body 
scans in 1992 and 1995 suggested degenerative joint disease 
of the knees, subsequent x-ray have not shown any such 
findings.  An MRI in February 2007 showed a linear tear 
posterior horn medial meniscus and a small joint effusion in 
the right knee.  Thus, the veteran's right knee symptoms have 
essentially been attributed to this diagnosis.  With regard 
to the left knee, the Board notes that treatment records and 
VA examinations have revealed complaints of knee pain, but 
there is no showing that the veteran's left knee pain has 
become manifest to a compensable degree since his discharge 
from service.  Additionally, service medical records and 
post-service medical records are negative for any finding of 
a left knee disability related to service, and with regard to 
the right knee disability, the preponderance of the competent 
evidence does not show that any such disability may be 
related to service.  Therefore, service connection for a 
bilateral knee disability, on a direct basis or on a 
presumptive basis under 38 C.F.R. § 3.317 (which still 
requires that there be some objective, identifiable evidence 
of symptoms, to a compensable degree) has not been shown.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral elbow 
disability has not been established.  While the veteran has 
claimed that his elbow pain is directly related to his 
service in the Persian Gulf, there is no indication that he 
currently has any objectively demonstrated elbow pain that 
can be related to his period of service, either as a chronic 
symptom or as a manifestation of a diagnosed disability.  As 
noted above, the veteran complained of multiple joint pains 
on numerous occasions, but has not specifically mentioned any 
elbow pain.  Subsequent examination have revealed no specific 
elbow problems.  Additionally, service medical records and 
post-service medical records are negative for any finding of 
an elbow disorder.  Therefore, service connection on a direct 
basis or on a presumptive basis under 38 C.F.R. § 3.317 
(which still requires that there be some objective, 
identifiable evidence of symptoms, to a compensable degree) 
has not been shown.

With regard to the veteran's ankles, the Board concludes that 
service connection for a bilateral elbow disability has not 
been established.  While the veteran injured his right ankle 
on one occasion in service, with no reported sequelae, and he 
reportedly injured his left ankle post-service (in February 
1995), with no related disability shown, there is no 
indication that he currently has any objectively demonstrated 
ankle problems or complaints that can be related to his 
period of service, either as a chronic symptom or as a 
manifestation of a diagnosed disability.  As noted above, the 
veteran complained of multiple joint pains on numerous 
occasions, but other than the February 1995 treatment record, 
he has not specifically mentioned any ankle pain.  Subsequent 
examinations have revealed no specific ankle pain or 
problems.  Additionally, service medical records and post-
service medical records are negative for any finding of a 
chronic ankle disability.  Therefore, service connection on a 
direct basis or on a presumptive basis under 38 C.F.R. § 
3.317 (which still requires that there be some objective, 
identifiable evidence of symptoms, and that symptoms be shown 
to a compensable degree after service) has not been shown.

IV.  New and Material Evidence

By July 1993 rating decision, the RO denied service 
connection for hypertension, essentially based on a finding 
that there was no showing of hypertension in service or to a 
compensable degree within the first year after service.  The 
RO also denied service connection for a skin disorder 
(claimed as a rash), essentially based on a finding that 
there was no showing of a skin disorder in service and no 
competent evidence linking any current skin disorder to 
service.  The veteran did not appeal the July 1993 decision 
and it became final.  38 U.S.C.A. § 7105.

By May 1996 rating decision, the RO denied the claim for 
hypertension, based on a finding that there was no showing of 
hypertension in service or to a compensable degree within the 
first year after service, and denied the claim for a skin 
condition, based on a finding there was no showing of a skin 
disorder in service and no post-service skin condition that 
was related to service.  The RO also denied service 
connection for a skin condition as due to an undiagnosed 
illness, finding that a skin condition did not arise during 
service or to a compensable degree within two years after the 
last date of service in the Persian Gulf.  The veteran filed 
a timely notice of disagreement, and a statement of the case 
(SOC) was issued, however, the veteran did not perfect the 
appeal by filing a substantive appeal (VA Form 9).  Thus, the 
May 1996 RO rating decision became final, and is the last 
final disallowance of these claims.  38 U.S.C.A. § 7105.

In June 2003, the veteran submitted a claim to reopen the 
claims for service connection for hypertension and for 
dermatitis (claimed as a skin rash).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the RO in May 1996, the evidence 
on file consisted of service medical records, VA treatment 
records, VA examination reports, the veteran's statements, 
and a favorable Social Security disability determination.  
Service medical records showed no complaint of or finding of 
hypertension and blood pressure readings in service ranged 
from112/70 in June 1989 to 140/92 in September 1991.  On 
separation examination in December 1991, the veteran's blood 
pressure was 120/84.  Post service records showed that he 
started taking medications related to high blood pressure 
during the first post-service year, in approximately January.  
However, the veteran's blood pressure readings during that 
time did not show that hypertension had become manifest to a 
degree of 10 percent or more within one year of separation 
from such service.  While he had one reading of 163/95 
sometime in 1993 (the VA treatment record is undated) and a 
reading of 148/104 in January 1993, there were no similar 
blood pressure readings during that time, and thus did not 
show that his hypertension had become manifest to a degree of 
10 percent or more within one year of separation from such 
service.  Post-service treatment records also showed ongoing 
treatment for hypertension, but there was no medical opinion 
linking hypertension to service.  

With regard to a skin condition, the evidence of record prior 
to the May 1996 RO rating decision shows that in service 
there was no complaint of, finding of, or treatment for, any 
skin condition or rash.  The veteran first complained of a 
skin rash in March 1973.  Thereafter, over the years, he 
intermittently complained of a skin condition or rash, and 
received treatment therefore.  A diagnosis of dermatitis, 
unknown etiology was made.  

Evidence submitted subsequent to the May 1996 RO decision 
includes the veteran's statements, private treatment records, 
VA treatment records, and VA examination reports.  With 
regard to the hypertension claim, the Board finds that the 
evidence received subsequent to the May 1996 RO rating 
decision shows that the veteran continued to receive 
treatment and medication for his hypertension.  While this 
evidence is new, it is not material, because such evidence 
does not pertain to whether the veteran's hypertension had an 
onset in service or is otherwise related to service.  None of 
the newly submitted evidence shows that the veteran's 
hypertension may be casually related to service.  Thus, these 
additional records do not provide an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).

With regard to the skin condition claim, the Board finds that 
the evidence received subsequent to the May 1996 RO rating 
decision shows that the veteran continued to receive 
treatment and medication related to his reported skin 
condition and rashes.  Diagnoses of dermatitis and eczema 
were made.  With regard to the claim for service connection 
for a skin condition as due to an undiagnosed illness, the 
Board notes that the veteran's complaints of skin rashes have 
been linked to diagnosed disorders, including dermatitis and 
eczema.  Thus, while this evidence is new, it is not 
material, because such evidence does not pertain to whether 
the veteran's skin condition had an onset in service or is 
otherwise related to service, or to an undiagnosed illness.  
None of the newly submitted evidence shows that the veteran's 
skin condition may be casually related to service.  Thus, 
these additional records do not provide an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  Cox, supra.

Thus, with regard to the veteran's claims, the Board 
therefore concludes that new and material evidence has not 
been presented to reopen the veteran's claims for service 
connection for hypertension and for dermatitis (claimed as a 
skin rash) on a direct basis and as due to an undiagnosed 
illness, and those claims must therefore be denied.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

V.  Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Right and Left Shoulders

The veteran contends that he should be entitled to increased 
ratings for his service-connected right and left shoulder 
disabilities.

On VA examination in August 2003, it was noted that range of 
motion of the shoulders was almost normal.  If encouraged, 
the veteran flexed to 90 degrees, and then flexed further to 
within 10 degrees of the pivotal position (0 degrees).  
Abduction was to 90 degrees, and then the forearm is 
supinated and he can go to within 15 degrees of the pivotal 
position.  Examination of the acromiclavicular joint showed 
no hypertrophic spurring, no subluxations or dislocations, 
and no popping during range of motion.  X-rays of the right 
and left shoulder were normal.

On VA examination in August 2004, the veteran reported having 
daily shoulder pain that was worse if he did overhead 
activities.  He got some relief from Motrin for his 
shoulders.  There was no flare-up or additional limitation 
with repetitive motion.  It was noted that there was no 
effect of his back or shoulders upon his occupation.  On 
examination there was no AC joint tenderness.  He could flex 
and abduct the right and left shoulders to 170 degrees, he 
had 45 degrees of right and left adduction, and had 90 
degrees of internal and external rotation.  He had good 
resistive strength and good grip strength on the right and 
left.  There was no crepitation on rotary motion.

On VA examination in December 2006, the veteran reported 
constant daily bilateral shoulder pain, that increased when 
lifting something or lifting his arms over his head.  He took 
Tylenol #3 and Motrin for pain as needed.  There was no 
additional limitations with flare-ups.  Examination showed a 
normal appearing shoulders, no deformities, no swelling, and 
no palpable tenderness.  Range of motion of the left shoulder 
on flexion and abduction was from 0 to 170 degrees with pain, 
and internal and external rotation was from 0 to 80 degrees 
with pain.  Range of motion of the right shoulder on flexion 
and abduction was from 0 to 170 degrees without pain and 
internal and external rotation was from 0 to 85 degrees 
without pain.  Active range of motion did not produce any 
weakness, fatigue, or incoordination of either shoulder.  
There was no additional loss of range of motion with 
repetitive motion.  X-rays of the shoulders, when compared 
with x-rays in 2003, showed "negative and unchanged 
shoulders".  

VA treatment dated from 2002 through 2005 showed that the 
veteran had ongoing complaints of and received treatment 
related to his right and left shoulder pain.  

The record reflects that by March 2005 rating decision, the 
RO changed the diagnostic code by which the service-connected 
bilateral shoulder disability would be evaluated.  Effective 
the date of the receipt of the increased rating claim, June 
30, 2003, the shoulders were evaluated separately, under 38 
C.F.R. § 4.71a, Diagnostic Code 5203, as:  entitlement to a 
rating in excess of 10 percent for right shoulder 
degenerative joint disease, and entitlement to a rating in 
excess of 10 percent for left shoulder degenerative joint 
disease.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Diagnostic Code 5200 is 
not applicable as the veteran has not contended and the 
objective evidence does not show that he has ankylosis of 
either shoulder.  

Under the other diagnostic codes, in order for a 20 percent 
rating to be assigned, the evidence of record would need to 
show:  limitation of motion of the major or the minor arm at 
shoulder level (38 C.F.R. § 4.71a, Diagnostic Code 5201); or 
malunion of the humerous, with moderate deformity of the 
major or minor arm (38 C.F.R. § 4.71a, Diagnostic Code 5202); 
or recurrent dislocation of the humerous at the 
scapulohumeral joint of the major or minor arm, with 
infrequent episodes and guarding of movement only at shoulder 
level (38 C.F.R. § 4.71a, Diagnostic Code 5202); or nonunion 
of the clavicle or scapula in the major or minor arm, with 
loose movement (38 C.F.R. § 4.71a, Diagnostic Code 5203); or 
dislocation of the clavicle or scapula in the major or minor 
arm (38 C.F.R. § 4.71a, Diagnostic Code 5203).  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.

A review of the evidence of record, which primarily includes 
the veteran's lay statements, VA treatment records, and VA 
examinations, shows that while the veteran has consistently 
complained of right and left shoulder pain, he has maintained 
nearly full range of motion of both shoulders, with minimal 
limitation of motion due to pain.  Likewise, there has been 
no limitation of motion of either arm to shoulder level; no 
malunion of the humerous, no deformity of the arm, no 
complaints or findings of any dislocation, and no guarding of 
movement at shoulder level, such that a 20 percent rating is 
warranted.  Additionally there has been no showing of 
nonunion of the clavicle or scapula in the major or minor 
arm, with loose movement.

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, pain on movement, 
swelling, deformity, and atrophy when determining the 
appropriate disability rating using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  In that regard, the Board notes that while the veteran 
has consistently complained of pain, that increased with 
lifting the arms or doing overhead activities, there was no 
report of flare-ups or additional limitation with repetitive 
motion, no deformities, swelling, or palpable tenderness, and 
he had good strength.  Active range of motion did not produce 
any weakness, fatigue, or incoordination of either shoulder.  
The currently assigned 10 percent ratings, pursuant to 
Diagnostic Code 5203, already contemplate, based on the 
available evidence, any additional functional impairment due 
to factors enumerated above, including pain.  Thus, an 
increased rating based on these factors is not warranted.  38 
C.F.R. §§ 4.40, 4.45, DeLuca, supra.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence of 
record is against the assignment of a rating in excess of 10 
percent for either the service-connected right shoulder 
disability or the service-connected left shoulder disability 
for any period of time during the course of the appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Low Back Strain, with Sacroiliac Degenerative Joint Disease

The veteran contends that his service-connected low back 
disability warrants a rating in excess of 20 percent.  
Although service connection was originally granted for low 
back strain with sacroiliac degenerative joint disease, the 
record reflects that recently degenerative disc disease of 
the low back has been shown on objective examination.  The 
record reflects that by September 2006 rating decision, the 
RO granted service connection for radiculopathy of the left 
lower extremity, and assigned a 10 percent rating effective 
form January 12, 2006.  Thus, the Board notes that the 
veteran's service-connected low back disability encompasses 
degenerative disc disease, and will be considered herein.

On VA examination in August 2003, palpation of the veteran's 
lumbar spine revealed no abnormality, except that he was 
hypersensitive to fist percussion and deep pressure across 
the spine and in both sacroiliac areas.  The lumbar spine 
flexed to 35 degrees and extended to 30 degrees, lateral tilt 
was to 25 degrees on the right and to 30 degrees on the left.  
There was almost no rotation of the lumbar spine, and all 
motion was done in the lumbo-dorsal area and the hips.  The 
diagnosis was chronic lumbar strain syndrome.  An x-ray of 
the lumbar spine showed Schmorel's node at L5 and mild 
sclerosis of both SI joints.  

On VA examination in August 2004, the veteran complained of 
daily pain in the lower part of the back, with no radiation.  
He did not have increased limitations with repetitive motion 
or flare-ups.  He had no incapacitating episodes in the last 
year.  He was able to do daily activities, and there was no 
effect of his back or on his occupation.  Examination of the 
lumbar spine revealed tenderness to palpation, but no spasm.  
He could flex to 70 degrees without pain, had 30 degrees of 
extension with pain, had 50 degrees of right and left lateral 
flexion without pain, and 45 degrees of right and left 
rotation without pain.  The sacroiliac joints were non-tender 
to palpation.  The diagnosis was lumbosacral strain.  

On VA examination in September 2006, the veteran reported 
that his back pain, when at rest, was 10 out of 10 in 
severity.  He claimed his back pain was aggravated by 
standing for 30 minutes or by walking a half a block or going 
up and down stairs.  He does not use a back brace.  He took 
ibuprofen and Vicodin, 5 mg, and averaged four tablets a day.  
He had epidural steroid shots six months prior with benefit 
that lasted only two to three weeks.   Examination showed he 
could extend back to 20 degrees and flex to 35 degrees, and 
lateral movement was to 20 degrees on the left and 25 degrees 
on the right, all of which were noted to produce excruciating 
pain.  There was a decrease in the lumbar curve, and an 
increase in lumbar muscle tone bilaterally.  There was 
tenderness of both sacroiliac joints.  The impression was 
degenerative disc disease of the lumbar spine with left leg 
radiation, moderate disability, with progression.  The 
examiner indicated that the veteran did not have flare-ups, 
but rather had the same symptoms all the time, and there was 
no weakness, fatigability, or incoordination.  

VA treatment records dated from 1992 through 2006 show that 
the veteran has consistently complained of chronic low back 
pain.  

During the pendency of this appeal, substantive changes were 
made to the portion of the Rating Schedule which addresses 
spinal disorders.  68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating.  Severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to Sept. 26, 2003).

Similarly, a 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, standing position..  A 
maximum 40 percent rating was warranted for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to Sept. 26, 2003).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
(codified as amended at 38 C.F.R. § 4.71a).  The new 
regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less. A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

With regard to the veteran's degenerative disc disease, under 
38 C.F.R. § 4.71a, DC 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months. A 40 
percent rating is warranted for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months.  A 60 percent rating is warranted for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (1). 

Since the veteran's service-connected low back disorder is 
rated as 20 percent disabling, a rating in excess of that is 
warranted if there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months; or (prior to September 2003) severe lumbosacral 
strain or severe limitation of motion of the lumbar spine; or 
(subsequent to September 2003) forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  The record reflects that 
the veteran does not have ankylosis of the low back.  While 
VA examinations of record show that his range of motion of 
the low back has varied (from 35 to 70 to 35 degrees on the 
most recent VA examinations), the veteran has nonetheless 
retained some range of motion in the low back.  On the most 
recent VA examination in 2006, however, the veteran could 
only flex to 35 degrees, and it was noted that this was with 
excruciating pain.  Thus, considering the pain on motion 
experienced by the veteran, and the overall worsening of his 
range of motion of the low back, the Board finds that flexion 
limited to 35 degrees has been approximated, pursuant to 
Diagnostic Code 5237.  See 38 C.F.R. § 4.7; Deluca, supra.  
Accordingly, a 40 percent rating, but no more, is warranted 
for the veteran's service-connected low back disability.  

In order for a 60 percent rating to be assigned, there would 
need to be evidence of unfavorable ankylosis or of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months.  The veteran has reported having no 
incapacitating episodes, and while the intensity of his 
degenerative disc disease has been noted to be severe, the 
Board concludes that the objective findings of record do not 
approximate the criteria required for the assignment of a 
rating in excess of 40 percent.  Even considering the 
veteran's complaints of low back pain, limits on activities, 
and potential additional limitation of functioning resulting 
therefrom, there is insufficient objective evidence to 
warrant a rating in excess of 40 percent pursuant to 
provisions of 38 C.F.R. § 4.45 or the holding in DeLuca, 
supra.  

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the instant case, there is no indication that 
the veteran has been hospitalized at any point due to his 
service-connected low back disability.  With regard to 
whether the veteran's service-connected low back disability 
has caused marked interference with his employability, the 
Board notes that effective January 1992, the veteran was 
granted a total disability rating based on individual 
unemployability due to at least three of his service-
connected disabilities - (1) generalized anxiety disorder, 
dysthymic disorder, and PTSD; (2) low back disability; and 
(3) plantar wart of the left foot.  Thus, while there is most 
likely marked interference with employability due to the 
service-connected low back disability, this has already been 
accounted for in the assignment of a total disability rating.  
Therefore, the Board finds that referral for  consideration 
of an extraschedular evaluation is not warranted at this 
time.

In summary, giving the veteran the benefit of the doubt, the 
Board concludes that a 40 percent rating, but no more, is 
warranted for the veteran's service-connected low back 
disability.  


ORDER

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a bilateral elbow disability is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of a head injury is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for hypertension; thus, the 
appeal is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for dermatitis; thus, the 
appeal is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right shoulder is denied.  

A rating in excess of 10 percent for degenerative joint 
disease of the left shoulder is denied.  

A 40 percent rating for a low back disability is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


